

116 SRES 343 ATS: Congratulating the people of the Czech Republic and the people of the Slovak Republic on the 30th anniversary of the Velvet Revolution, the 26th anniversary of the formation of the Czech Republic and the Slovak Republic, and the 101st anniversary of the declaration of independence of Czechoslovakia.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 343IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mrs. Shaheen (for herself, Mr. Johnson, Mr. Grassley, Mr. Cramer, Mr. Coons, Mr. Murphy, Ms. Ernst, Mr. Cardin, Mr. Barrasso, Mr. Risch, and Mr. Manchin) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, without amendmentJanuary 8, 2020  Considered and agreed toRESOLUTIONCongratulating the people of the Czech Republic and the people of the Slovak Republic on the 30th
			 anniversary of the Velvet Revolution, the 26th anniversary of the
			 formation of the Czech Republic and the Slovak Republic, and the 101st
			 anniversary of the declaration of independence of Czechoslovakia.
	
 Whereas, on January 8, 1918, President Woodrow Wilson, in the Fourteen Points address to a joint session of Congress, called for the free autonomous development of the peoples of Austria-Hungary;
 Whereas the Fourteen Points address became the basis for the founding of an independent Czech-Slovak nation-state;
 Whereas, on September 3, 1918, the United States recognized the Czecho-Slovak National Council in Paris as a de facto government at war with the German and Austro-Hungarian Empires;
 Whereas, on October 14, 1918, the Czecho-Slovak National Council formed a provisional government, which declared independence from Austria-Hungary on October 18, 1918;
 Whereas the peoples of the present day Czech Republic and the peoples of the present day Slovak Republic proclaimed independence on October 28, 1918, and October 30, 1918, respectively, forming the common state of the Republic of Czechoslovakia;
 Whereas, on November 12, 1918, the United States and Czechoslovakia established formal diplomatic relations;
 Whereas the United States never recognized— (1)the annexation of the Czech Sudetenland by Nazi Germany in October 1938;
 (2)the subsequent establishment of a German protectorate over Bohemia and Moravia; or
 (3)the creation of the German puppet Slovak State in March 1939;
 Whereas the Slovak and Czech resistance movements against the Nazi occupation, with the support of the Czechoslovak government-in-exile, launched the Slovak National Uprising in August 1944 and the Prague uprising in May 1945, accelerating the collapse of the Third Reich and demonstrating the courage, patriotism, and freedom-loving spirit of the Czech and Slovak peoples;
 Whereas, in February 1948, the Communist Party of Czechoslovakia seized power from the democratically elected government of Czechoslovakia;
 Whereas, on August 20, 1968, 20 Soviet and Warsaw Pact military divisions invaded Czechoslovakia in order to crush the Prague Spring, a period of greater political and economic liberty that followed the appointment of Alexander Dubcek as First Secretary of the Czechoslovakian Communist Party;
 Whereas, in the nonviolent Velvet Revolution of November 1989, the peoples of Czechoslovakia overthrew 40 years of totalitarian communist rule;
 Whereas, after the Velvet Revolution, the peoples of Czechoslovakia established vibrant, pluralistic, democratic political systems based on freedom of speech, a free press, free and fair elections, the rule of law, and individual rights, values embodied by Václav Havel, the first president of Czechoslovakia after the fall of communism in that country;
 Whereas, on January 1, 1993, the Czech Republic and the Slovak Republic were formally created as independent nation-states after a peaceful dissolution of Czechoslovakia;
 Whereas the Czech Republic and the Slovak Republic joined the North Atlantic Treaty Organization on March 12, 1999, and March 29, 2004, respectively, and have made significant contributions to the operations of the North Atlantic Treaty Organization around the world; and
 Whereas the peoples of the United States, the Czech Republic, and the Slovak Republic have forged a special relationship based on mutual respect, close cooperation, and the shared values of democracy, the rule of law, economic liberty, and individual rights and responsibility: Now, therefore, be it
	
 That the Senate— (1)commends the peoples of the Czech Republic and the Slovak Republic for their considerable achievements in building free, democratic, and prosperous societies over the past 30 years since the fall of communist dictatorship in Czechoslovakia;
 (2)congratulates the peoples of the Czech Republic and the Slovak Republic on— (A)the 26th anniversary of the formation of each country; and
 (B)the 101st anniversary of the independence of Czechoslovakia;
 (3)expresses profound gratitude for the sacrifices made by the people of the Czech Republic and the people of the Slovak Republic in support of the operations of the North Atlantic Treaty Organization in Afghanistan and elsewhere;
 (4)reaffirms the strong historical and cultural ties that bind the people of the Czech Republic, the people of the Slovak Republic, and the people of the United States together; and
 (5)expresses the continued commitment of the United States to a free, peaceful, and prosperous Europe.